 Case 18-71808-bem             Doc 11 Filed 01/04/19 Entered 01/05/19 01:47:50                        Desc Imaged
                                    Certificate of Notice Page 1 of 2
                    UNITED STATES BANKRUPTCY COURT, Northern District of Georgia
                                          Atlanta Division
                                    1340 United States Courthouse
                                      75 Ted Turner Drive SW
                                         Atlanta, GA 30303
                                       www.ganb.uscourts.gov
In
Re:    Tamikca Lashay Clark                                 Case No.: 18−71808−bem
                                                            Chapter: 7
                                                            Judge: Barbara Ellis−Monro

                      ORDER SETTING DEADLINES FOR DEBTOR TO CORRECT
                                  FILING DEFICIENCY(IES)
The Debtor filed a petition under the United States Bankruptcy Code on 12/31/18 . This case contains one or more filing
deficiencies that must be corrected. Deficiencies in the items listed below may include failure to file the document, failure
to sign the document or failure to submit the document on a form that substantially conforms to the Official Bankruptcy
Form. Links to all required Official Bankruptcy Forms and AO Director's national forms and to local rules, forms,
instructions and guidelines are on the court website www.ganb.uscourts.gov.

To be filed by 01/07/19
None Apply

To be Filed by 01/14/19
Statement of Financial Affairs (Official Form B107)
Schedules A/B thru J (Official Forms B106A/B − B106J)
Summary of Assets and Liabilities (Official Form B106 Summary)
Declaration About Debtor's Schedules (Official Form B106)
Attorney Disclosure of Compensation Form (Official Form B2030)
Chapter 7 Statement of Your Current Monthly Income (Form B122 A−1) and, if applicable, Chapter 7
Means Test Calculation (Form B122 A−2)
Pay Advices: (A) Copies of Pay Stubs (or other evidence of payment) received from any employer within
60 days prior to filing or alternatively (B) a Statement signed by the Debtor certifying within 60 days
prior to filing, the Debtor 1 did not receive pay stubs from any employer and was either Unemployed,
self−employed or other explanation.




To be filed by 01/30/19
Statement of Intention (Official Form B108)


If, by the dates set forth above, i) the Debtor fails to file the required papers or correct the deficiencies; ii) no
request for an extension of time is pending; or iii) neither the debtor nor any party in interest has requested a
hearing thereon, the Court may dismiss this case without further notice or hearing.

The Clerk will serve this order on Debtor, Debtor's counsel, and Trustee.

SO ORDERED, on January 2, 2019.




Form 430b December 2018                                        Barbara Ellis−Monro
                                                               United States Bankruptcy Judge
        Case 18-71808-bem              Doc 11 Filed 01/04/19 Entered 01/05/19 01:47:50                               Desc Imaged
                                            Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Northern District of Georgia
In re:                                                                                                     Case No. 18-71808-bem
Tamikca Lashay Clark                                                                                       Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 113E-9                  User: slaterc                      Page 1 of 1                          Date Rcvd: Jan 02, 2019
                                      Form ID: 430b                      Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 04, 2019.
db             +Tamikca Lashay Clark,   158 Papermill Road Apt 7103,   Lawrenceville, GA 30046-5350

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 04, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 2, 2019 at the address(es) listed below:
              Howard P. Slomka   on behalf of Debtor Tamikca Lashay Clark se@myatllaw.com,
               myecfcalendar@gmail.com;myatllaw@gmail.com;info@myatllaw.com;notices@nextchapterbk.com;SlomkaTR74
               878@notify.bestcase.com
              Office of the United States Trustee    ustpregion21.at.ecf@usdoj.gov
              William J. Layng, Jr.    sross@wlaynglaw.com, ga34@ecfcbis.com;blayng@wlaynglaw.com
                                                                                            TOTAL: 3
